 STERLING PROCESSING CORPORATION567Sterling Processing CorporationandInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Local 453; and Amalgamated Meat Cutters and ButcherWorkmen of North America, Local424,AFL-CIO, JointPetitionerSterlingProcessing Corporation,PetitionerandDistrict 50,United Mine Workers of America and the Unions named aboveas Joint Petitioner.Cases Nos. 5-RC-2468 and 5-RM-373.' April4 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act 24.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: 3All production and maintenance employees employed at theEmployer's Oakland, Maryland, poultry processing plant, includingtruckdrivers and helpers, but excluding all office clerical employees,guards, watchmen, professional employees, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]1 Cases Nos. 5-RC-2468 and 5-RM-373 were consolidated for the purposes of hearing2 On March 19, 1958, the Joint Petitioner herein filed a petition requesting an election inthe above-described unitOn March 20, 1958, the Employer Petitioner filed an RMpetition for an election in the same unit, naming as claimants the Joint Petitioner andDistrict 50, UMW, and requesting that the latter also be placed on the ballot.Althoughthese petitions have been consolidated for hearing, we shall direct the election on theEmployer's RM petition and, in accordance with our new policy enunciatedinRetailAssoceates,Inc.,120 NLRB 388, we shall include District 50 on theballot,notwith-standingits failureto achieve compliance.However, if District50 wins the election weshall only certify the arithmetical results.-3 The unit description conforms to the stipulation of the parties.120 NLRB No. 92.